DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
34.	The following is an examiner's statement of reasons for allowance: 
Claims 1-21 are allowable because the prior art made of record (Jindal et al (US 6327622 B1) and other prior art made of record and not relied upon is considered pertinent to applicant s disclosure) did not teach or fairly suggest the combination of elements as recited in independent Claims 1, 11 and 21.
Specifically, the prior art (Jindal et al (US 6327622 B1)) teaches A method comprising: providing a server, a database and a plurality of file stores (Fig 1, central server 100 (a server) and lookup table 102 (a database) and a plurality of server 110, 112 and 114 (a plurality of file stores)), the server adapted to store content as objects having associated metadata and associated content files (Fig 1 & 2, the central server 100 (the server), col 8, lines 55-67, see replicated monitor object (RMO) or module 220 retrieves the collected information produced from each IMO associated with an application. See also “Central server 100 includes lookup table 102 for resolving requests for application program 104 to an address of a server offering an instance of the program.  Lookup table 102 thus includes an entry for the program's identity as exposed to clients (e.g., an alias or a virtual server name), to allow the clients to access an instance of the application on server 110, server 112 or server 114.  Thus, the lookup table entry for application 104 may indicate a network address (e.g., an IP or Internet protocol address) for one of servers 110, 112 and 114.”);  ATTORNEY DOCKET NO.PATENT APPLICATION 
OPEN7370Customer No. 109422 45 creating a configuration object having an associated type to which the configuration object applies (Fig 2, different types of status objects. col 5, lines 54-65, see the configuration of the status objects (e.g., the data they collect) depends upon the policy that has been selected for choosing a preferred server (an associated type to which the configuration object applies)) and file store information for a first set of file stores available to the server (col 5, lines 54-65, The information gathered by the application-specific status objects (file store information) is used by other objects and/or modules in the load-balancing framework in order to determine a preferred server); 
receiving, at the server, a request to perform a first operation with respect to a first object associated with the associated type to which the configuration object applies (Figs 1 to 3, Abstract, “The policy is encapsulated within multiple levels of objects or modules that are distributed among the servers offering the application and a central server that receives requests for the application.  A first type of object, a status object, gathers or retrieves application-specific information concerning the specified status or operational characteristic of an instance of the application.”, col 5, lines 4-14, col 7, lines 58-67, col 8, lines 55-67); 

But all fail to teach
using the configuration object, determining a second set of file stores, the second set of file stores being at least a subset of the first set of file stores
creating a map that maps each file store in the second set of file stores to a different index value in a set of index values
obtaining an object identifier for the first object
transforming the object identifier into a resulting index value in the set of index values
based on a determination that a first file store is mapped to the resulting index value in the map, select the first file store as a target file store for servicing the request to perform the first operation; and servicing the request to perform the first operation using the target file store

4.	There is no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Kauffman et al (US 20120030179 A1)
Watkins et al (US 20190325048 A1)
Ishikawa (US 20140019683 A1)
Khoyi et al (US 5226161 A)
Vamato (US 20130242879 A1)
Oliveira et al (US 20090112880 A1)
Suresh (US 20190171651 A1)
Strange et al (US 7111147 B1)
Wu et al (US 20170091220 A1)

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169